


CONSULTING SERVICES AGREEMENT


Agreement made, effective as of December 1, 2010, by and between Black Hills
Corporation, a South Dakota corporation, with its principal office located at
625 Ninth Street, Rapid City, South Dakota (referred to in this Agreement as
“Black Hills or Company”), Thomas M. Ohlmacher, and T.O.P, LLC, a South
Dakota limited liability company (referred to in this Agreement as
“Contractor”).


RECITALS


A.
Company is an integrated energy company, engaged in regulated (electric and gas
utility) and non-regulated (fuel production, energy marketing, wholesale power
generation) business activities, principally in the United States. The term
“Company” as used in this Agreement refers to Black Hills Corporation, Inc., and
all of its subsidiaries.



B.
Contractor is engaged in the business of providing consulting services for
strategic and project development activities in the utility and energy
industries. Contractor’s managing member, Thomas M. Ohlmacher (hereinafter
“Ohlmacher”), has been employed by the Company in various capacities for over
thirty-six years, but has announced his plan to retire from his employment with
the Company, effective March 30, 2011. Ohlmacher has substantial experience in
the above-designated business activities, and the Company now seeks to secure
the services of Contractor, following Ohlmacher’s retirement, as an independent
contractor/consultant.



C.
Contractor is willing to provide services as a consultant upon termination of
Ohlmacher’s active employment with the Company, on the terms, covenants, and
conditions set forth in this Agreement.



In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this agreement, the parties agree as follows:


SECTION ONE
GENERAL PROVISIONS


A.  
Term of Agreement.  From and after March 30, 2011, Ohlmacher shall be deemed to
have retired from and therefore terminated his employment with the Company for
all purposes, including determination of his eligibility for benefits under
Company benefit plans relating to retirees. From March 30, 2011 until September
30, 2012, ("Contract Term") Company hereby engages and hires Contractor as an
independent contractor and consultant, to advise Company on strategic, project
development and operating matters related to both its Regulated and
Non-Regulated business activities. Contractor accepts and agrees to such hiring
and engagement. The parties may extend the term of this Agreement on such terms
as are provided in a written modification of this Agreement, signed by both
parties.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
B.  
Duties of Contractor.  As a contract consultant, Contractor will not be
considered an officer or employee of Company or any of its subsidiaries. This
engagement shall not include any policy-making or approval authority on behalf
of the Company or its subsidiaries, nor shall Contractor be authorized to bind
the Company to any agreements, liability or understanding, express or implied.
Contractor shall provide consultation services as requested, which are
customarily performed in the energy or utility industries, including services
commonly supplied by consultants to regulated utilities or independent power
producers in matters pending before public utilities commissions. Contractor and
Ohlmacher shall also assist and consult, as needed, with representatives of
Company, including its inside or outside counsel, relative to any regulatory
proceeding, civil dispute, or pending or threatened litigation or arbitration,
related to business activities of the Company. In the performance of such
services, the location, nature of work and the hours Contractor expends or
devotes on any given day will be entirely within Contractor’s control, except
for services and time commitments required to work with legal counsel and other
consultants to prepare and provide testimony as a witness in any judicial or
regulatory proceeding.



C.  
Best Efforts.  Contractor agrees that it will at all times faithfully,
industriously, and to the best of its ability, perform all of the assignments
requested or required of and from Contractor pursuant to the express and
implicit terms of this Agreement, to the reasonable satisfaction of Company, and
in accordance with Company policies, applicable law and regulations. Contractor
will advise Company at least thirty days in advance of any time period in which
Ohlmacher’s travel or other plans or commitments render him unavailable for
in-person office consultation or performance of services, for a period greater
than ten (10) days.



D.
The parties agree that the Change of Control Agreement between Company and
Ohlmacher shall be cancelled upon the execution of this Agreement.



SECTION TWO
COMPENSATION OF CONTRACTOR


A.           During the Contract term, the parties agree as follows:


 
1.
As an independent contractor, with respect to any services performed during the
Contract term, Contractor shall pay when due all required employment taxes,
federal or state income tax, or other tax on any monies paid by the Company
pursuant to this Agreement. Contractor acknowledges that as a consultant, it is
not entitled to unemployment insurance benefits or other benefits customarily
provided by the Company to its active Contractors.



 
2.
Company shall reimburse Contractor for all reasonable and necessary expenses
incurred by Contractor while engaged in the performance of services on behalf of
Company, and which are accurately and completely documented.



 
3.
In compensation for services, including the non-competition and other provisions
of Section Three, below, Company shall pay to Contractor:

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
 
a.
On January 15, 2012, a lump sum of One Hundred Forty-Three Thousand Seven
Hundred Fifty Dollars ($143,750.00); and



 
b.
On September 30, 2012, a lump sum of One Hundred Forty-Three Thousand Seven
Hundred Fifty Dollars ($143,750.00).



SECTION THREE
NON-COMPETITION, AVOIDANCE OF CONFLICTS, NON-SOLICITATION/NO HIRE AND
CONFIDENTIALITY


A.  
Non-Competition Agreement.  Contractor acknowledges that in performing services
under this Agreement, it will have access to material, non-public information
regarding the Company, its business plans, operations and strategies. During the
Contract term, therefore, Contractor and its members, employees and
representatives agree that without first receiving a written waiver from
Company, they will not: (1) provide similar services, as an individual officer,
director, employee, contractor or consultant, to any other business that is or
may become a competitor of Company or any of its subsidiaries, in any state of
the United States or province of Canada in which Company or its subsidiaries
engaged in business on the date Ohlmacher retired from active employment with
the Company; or (2) acquire, own or control an interest, directly or indirectly,
as partner, officer, director, shareholder, contractor, or employee, in any
other business that is or may become a competitor of Company or any of its
subsidiaries, in any state of the United States or province of Canada in which
Company or its subsidiaries engaged in business on the date Ohlmacher retired
from active employment with the Company. In its sole discretion, Company may
decline to provide a waiver if, in the exercise of its judgment, such work
presents an actual or potential conflict of interest. Nothing contained in this
section shall be deemed to prevent or to limit the right of Contractor or
Ohlmacher to passively invest any money in the capital stock or other securities
of any corporation whose stock or securities are publicly owned or are regularly
traded on any public exchange. Since Contractor will acquire or have access to
information that is of a highly confidential and secret nature, in the event
Contractor seeks to perform any services for any other person or firm engaged in
the same or similar business as that of Company during the term of this
Agreement, although not in competition with Company or its subsidiaries,
Contractor shall fully and promptly disclose to Company the nature of the work
and the identity of the other party or business, in advance of performing any
such work.

 
B.
Avoidance of Conflicts of Interest and Confidentiality.  Ohlmacher has been
nominated to serve as a member of the board of directors of The Empire District
Electric Company (NYSE:EDE). If elected, the parties do not deem Ohlmacher’s
acceptance of that position to represent a conflict of interest with respect to
his or Contractor’s performance of this Agreement. Should Ohlmacher be elected
as a director of The Empire District Electric Company, then during the term of
this Agreement Ohlmacher further agrees that, without disclosing material,
non-public information deemed confidential by The Empire District Electric
Company policy, or by applicable law, he will provide Company notice of any
business activity on the part of The Empire District Electric Company that could
pose a conflict with the business interests of Company (to the extent such
business interests are within the scope of Contractor’s duties under this
Agreement). The parties shall take reasonable steps to mitigate and avoid such
conflicts. Ohlmacher may accept additional appointments as a director of another
public or private corporation only so long as the entity is not an actual or
potential competitor, or contract counter-party of Company, or an investor-owned
utility operating in the following states: Montana, Idaho, Colorado, New Mexico,
Kansas, Nebraska, Iowa, Minnesota, North Dakota, South Dakota, or Wyoming.
Notwithstanding the foregoing, if Ohlmacher seeks to accept appointment as a
director of a company that may be subject to the prohibition of this section,
Ohlmacher shall deliver to Company all information it reasonably requests
regarding the prospective appointment. Company shall promptly review the
information and, subject to the reasonable exercise of its discretion, Company
may waive any potential conflict and permit Ohlmacher to accept the appointment.
Contractor will promptly notify Company upon Ohlmacher’s acceptance of
appointment or election as a director of a public or private corporation that is
not subject to the prohibition of this section.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
C.
Non-Solicitation/No-Hire.  Contractor, it members, employees or representatives,
including Ohlmacher, agree that during the Contract Term and for a period of
twelve (12) months following the termination or expiration of this Agreement,
they will not, on behalf of Contractor or in any other capacity, directly or
indirectly solicit, recruit or hire any employee of the Company, or any of its
subsidiaries or affiliates, or otherwise induce such employees to leave the
employment of Company, to become an employee of or otherwise be associated with
Contractor or any company or business with which Contractor, its members or
employees are or may become associated.



D.  
Except as required by law Contractor shall not at any time or in any manner,
either directly or indirectly, divulge, disclose or communicate to any person,
firm, corporation, or other entity in any manner whatsoever any confidential
information or trade secrets of the Company or other non-public information
concerning any matters affecting or relating to the business of Company,
including but not limited to any of its customers, counter-party arrangements,
the prices it obtains or has obtained from the sale of, or at which it sells or
has sold, its products, or any other non-public information concerning the
business of Company, its manner of operation, its plans, processes, financial or
business strategy or other similar data. Company and Contractor specifically and
expressly stipulate that as between them, such matters are important, material,
and confidential and gravely affect the effective and successful conduct of the
business of Company and its good will, and that any breach of the terms of this
section shall be a material breach of this Agreement. All documents that
Contractor reviews, prepares, or any confidential information that might be
given to Contractor in the course of performing consulting services under this
Agreement, are the exclusive property of Company and must remain in or be
returned to Company’s possession upon termination of this Agreement.

 
E.  
Contractor understands that in the event of a violation of any provision of this
Agreement, the Company shall have the full right to seek injunctive relief, in
addition to any other existing rights provided in this Agreement or by operation
of law, without the requirement of posting bond. Contractor shall reimburse the
Company for all costs, expenses or damages that it incurs as a result of any
violation by Contractor, its members or representatives, of any provision of
this Agreement. This obligation shall include court costs, litigation expenses,
and reasonable attorneys' fees.

 
 

 
 
4

--------------------------------------------------------------------------------

 


SECTION FOUR
TERMINATION


A.  
In the event of any violation by Contractor of any of the terms of this
Agreement, or for other just cause, Company may terminate this Agreement upon
thirty (30) days' written notice. The written notice shall state the grounds for
termination. For purposes of this Agreement, the term “just cause” shall mean:
(i) The willful and continued failure by Contractor to perform the services set
forth in this Agreement, other than any such failure resulting from Contractor’s
incapacity due to physical or mental illness, unless Contractor uses reasonable
efforts to correct such failure within a reasonable time after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes Contractor has not substantially
performed his duties; (ii) The willful violation by Contractor of the provisions
of Section Three of this Agreement, whether or not such violation materially
injures the Company monetarily or otherwise; or (iii) Conviction of, or entry of
a plea of nolo contendere with regard to, any felony or any crime involving
moral turpitude or dishonesty of or by Contractor. For purposes of this
Agreement, no act, or failure to act, on Contractor’s  part shall be considered
“willful” unless done, or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in, or not opposed to,
the best interests of the Company. In the event of termination prior to the
expiration of the Contract Term, Company shall pay a pro rata portion of the
sums set forth in Section 2.A.3, above, calculated by dividing the number of
months of completed service by Contractor under this Agreement prior to
termination, divided by eighteen, representing the number of months of the
entire Contract Term.



B.
Notwithstanding anything in this Agreement to the contrary, Company may
terminate this Agreement in the event that Contractor shall, during the term of
this Agreement, die or become permanently disabled. Company shall provide
written notice to Contractor or his personal representative of its election to
terminate this Agreement for these reasons. This Agreement shall cease on the
last day of the month in which the notice is delivered.



 
SECTION FIVE
CHOICE OF LAW AND VENUE


It is the intention of the parties that the terms of this Agreement and the
parties' performance under this Agreement shall be construed and determined in
accordance with and pursuant to the laws of the State of South Dakota. Any
action, special proceeding or other proceeding that may be brought arising out
of, in connection with, or by reason of this Agreement, shall be brought or
filed exclusively in the state or federal courts located in Pennington County,
South Dakota.






 
5

--------------------------------------------------------------------------------

 


SECTION SIX
MISCELLANEOUS PROVISIONS


A.
Complete Agreement.  This Agreement contains the complete agreement concerning
the employment arrangement between the parties and shall, as of the effective
date of this Agreement, supersede all other agreements between the parties. The
parties stipulate that neither of them has made any representation with respect
to the subject matter of this Agreement or any representations including the
execution and delivery of this Agreement except such representations as are
specifically set forth in this Agreement. Contractor has relied on his own
judgment in entering into this Agreement. The parties further acknowledge that
any payments or representations that may have been made by either of them to the
other prior to the date of executing this Agreement are of no effect and that
neither of them has relied on such payments or representations in connection
with its dealings with the other.



B.
Partial Invalidity.  The invalidity of any portion of this Agreement will not
and shall not be deemed to affect the validity of any other provision. In the
event that any provision of this Agreement is held to be invalid, the parties
agree that the remaining provisions shall continue in full force and effect as
if they were executed by both parties subsequent to the avoidance of the invalid
provision.



C.
Non-Waiver.  The failure of either party to this Agreement to insist upon the
performance of any of the terms and conditions of this Agreement, or the waiver
of any breach of any of the terms and conditions of this Agreement, shall not be
construed as thereafter waiving any such terms and conditions, but the same
shall continue and remain in full force and effect as if no such forebearance or
waiver had occurred.



D.
Modification and Assignment.  Any modification of this agreement or additional
obligation assumed by either party in connection with this Agreement shall be
binding only if evidenced in writing signed by each party or an authorized
representative of each party. This Agreement may not be assigned by either party
without the written consent of the other.



E.
Binding upon Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties, their heirs, personal representatives, successors and
assigns.



F.
Notices.  All notices required under this Agreement shall be delivered as
follows:



If to Contractor:


T.O.P, LLC
23 Van Buren St.
Deadwood SD  57732






 
6

--------------------------------------------------------------------------------

 


If to Company:


Black Hills Corporation
625 Ninth Street
P.O. Box 1400
Rapid City, South Dakota 57709
Attention: Steven J. Helmers, Senior Vice President and General Counsel


In witness and acceptance of the foregoing Agreement, the undersigned have
caused it to be executed at Rapid City, South Dakota, on the date indicated
below.


Black Hills Corporation


By:  /s/ Steven J. Helmers
Its:  Sr. Vice President and General Counsel
Date:  December 1, 2010




T.O.P, LLC


/s/ Tom Ohlmacher


Date:  December 1, 2010






Thomas M. Ohlmacher


/s/ Thomas M. Ohlmacher


Date:  December 1, 2010

 
7 

--------------------------------------------------------------------------------

 
